[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Plaintiff brings this action on a April 19, 1997 promissory note (the Note). She alleges that she is the owner and that defendant has failed to pay in accordance with the Note's terms. Defendant has denied the allegations of the complaint and filed two special defenses, lack of consideration and duress.
The plaintiff and defendant lived together for about two years before April 19, 1997 and separated in June of 1997.
Defendant knowingly signed the Note for $60,000.00 on April 22, 1997 and he paid, to a great extent, in accordance with the terms beginning November 9, 1997 through July 5, 2001. The balance due on the note is $50,000.00.
The consideration for the note is not very specific but stems from various loans plaintiff made to the defendant.
As to the lack of consideration defense the plaintiff in her answer to interrogatories under oath said that the $60,000.00 of the note "reflected loans I made to him over time." Thus the defense was not established by preponderance of the evidence as is required. Taylor v.Hamden Hill School, Inc., 149 Conn. 545.
The court can find no duress.
The plaintiff incurred attorney's fees which are allowed under the note for $4,462.50.
Plaintiff is entitled to interest at 10% on the unpaid balance of $50,000.00 from July 1, 2001 to date.
Judgment may enter for the plaintiff for $54,462.50 plus the interest due and costs. CT Page 15748
  ___________________ Norris L. O'Neill, J.
CT Page 15749